Exhibit 10.2

 

Separation & Release Agreement

 

In consideration for certain benefits granted to the undersigned (the
“Employee”) as set forth in this release, to which Employee is not otherwise
entitled, Employee hereby executes and delivers this release (this “Release”) as
of the date set forth on the signature page below.

 

WHEREAS, Employee and Diplomat Pharmacy, Inc., a Michigan corporation (the
“Company”) are parties to that certain Severance Benefits Agreement, dated as of
July 24, 2018 (the “Severance Benefits Agreement”); and

 

WHEREAS, Employee’s employment as Chief Financial Officer (“CFO”) of the Company
will be terminated effective as of April 5, 2019 (the “Separation Date”).

 

Now, therefore, for good and valuable consideration, the receipt and adequacy of
which is acknowledged, Employee hereby agrees as follows:

 

I.                                        Effective immediately as of 5:00
p.m. (EST) on the Separation Date, Employee shall no longer serve as CFO of the
Company.  Effective immediately after the Separation Date, Employee shall
continue to be employed by the Company through April 12, 2019 (the “Transition
Period”). During the Transition Period:

 

A.                                    Employee shall devote his working time,
attention, energies, efforts and skills as is reasonably necessary to assist the
Company and its new CFO in the transitioning of the new CFO to his new role as
CFO of the Company (the “Transition Services”).

 

B.                                    During the Transition Period, the Company
shall continue to pay to Employee his annual base salary that is in effect as of
the date hereof, which shall be paid in accordance with the Company’s normal
payroll practices.

 

C.                                    Employee shall continue to receive such
prerequisites and fringe benefits and participate in all of the Company’s
employee benefit programs and plans currently in effect.  For purposes of all
such programs and plans, Employee’s date of termination of employment shall be
April 12, 2019 which is the last day of the Transition Period (the “Termination
Date”).

 

II.                                   In exchange for Employee executing this
Agreement, the Company shall pay Employee the following consideration. Within
fifteen (15) days of the Termination Date, the Company will pay to Employee a
lump-sum of One Hundred Twelve Thousand Five Hundred Dollars ($112,500.00).  
All severance payments shall be subject to applicable state and federal or other
lawful withholdings.  It is understood that the Company will not be withholding
or making any 401K contributions on the severance payments, since Employee will
no longer be employed with the Company.

 

III.                              Employee understands that payments or benefits
paid or granted to Employee under paragraph II above represent consideration for
signing this Release and are not salary, wages or benefits to which Employee was
already entitled. Employee understands and agrees that he will not receive
certain of the payments and benefits specified in paragraph II above unless
Employee executes this Release and does not revoke this Release within the time
period permitted below or otherwise breach this Release.  Employee also
acknowledges and represents that he has received all payments and benefits that
he is entitled to receive (as of the date of this Release) by virtue of any
employment by the Company.

 

1

--------------------------------------------------------------------------------



 

IV.                               In consideration of and subject to the
performance by the Company and, together with any direct or indirect
subsidiaries of the Company (collectively, the “Company Group”), of its
obligations under the Severance Benefits Agreement, Employee releases and
forever discharges, as of the date of this Release, the Company Group and its
affiliates and all present and former directors, managers, officers, agents,
representatives, employees, successors and assigns of the Company Group and its
affiliates and the Company Group’s direct or indirect owners including without
limitation, Diplomat Pharmacy, Inc., a Michigan corporation and its affiliates,
present and former directors, managers, officers, agents, representatives,
employees, successors and assigns (collectively, the “Released Parties”) to the
extent provided below.  Except as provided in paragraph VI below and except for
the provisions of the Severance Benefits Agreement which expressly survive the
termination of Employee’s employment by the Company, Employee knowingly and
voluntarily (for himself, his heirs, executors, administrators and assigns)
releases and forever discharges the Company Group and the other Released Parties
from any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date this Release becomes effective and
enforceable) and whether known or unknown, suspected, or claimed against the
Company Group or any of the Released Parties which Employee, his spouse, or any
of his heirs, executors, administrators or assigns, may have against the Company
(including, but not limited to, any allegation, claim or violation, arising
under: Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights
Act of 1991; the Age Discrimination in Employment Act of 1967, as amended (the
“ADEA”) (including the Older Workers Benefit Protection Act); the Equal Pay Act
of 1963, as amended; the Americans with Disabilities Act of 1990; the Family and
Medical Leave Act of 1993; the Worker Adjustment Retraining and Notification
Act; the Employee Retirement Income Security Act of 1974; or their state or
local counterparts; or under any other employment-related federal, state or
local civil or human rights law, or under any other employment-related local,
state, or federal law, regulation or ordinance; or under any public policy,
contract or tort, or under common law; or arising under any employment-related
policies, practices or procedures of the Company or any other member of the
Company Group; or any claim for wrongful discharge, employment-related breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”). 
Employee specifically represents that he has not filed any claims, charges,
complaints, suits, or other actions against the Company or any other Released
Party, with any federal, state or local agency or court.  Employee further
agrees that should any claims, charges, complaints, suits or other actions be
filed hereafter on his behalf by any federal, state or local agency or by any
other person or entity, that he will immediately withdraw with prejudice, or
cause to be withdrawn with prejudice, and/or dismiss with prejudice, or cause to
be dismissed with prejudice, any such claims, charges, complaints, suits, or
other actions filed against the Company or any other Released Party.  Employee
agrees to opt-out of any class action filed against the Company or any other
Released Party.

 

V.                                    Employee represents that he has made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by paragraph IV above.

 

VI.                               Employee agrees that this Release does not
waive or release any rights or claims that Employee may have under the ADEA
which arise after the date he executes this Release.  Employee acknowledges and
agrees that his separation from employment with the Company in compliance with
the terms of the Severance Benefits Agreement shall not serve as the basis for
any claim or action (including, without limitation, any claim under the ADEA).

 

2

--------------------------------------------------------------------------------



 

VII.                          Employee acknowledges that he has entered into
this Release freely and without coercion, that he has been advised by the
Company to consult with counsel of his choice, that Employee has had adequate
opportunity to so consult, and that Employee has been given all time periods
required by law to consider this Release, including but not limited to the
21-day period required by the ADEA.  Employee understands that he may execute
this Release less than 21 days from its receipt from the Company, but agrees
that such execution will represent his knowing waiver of such 21-day
consideration period. Employee further acknowledges that within the 7-day period
following his execution of this Release (the “Revocation Period”), Employee
shall have the unilateral right to revoke this Release, and that the Company’s
obligations under this Release shall become effective only upon the expiration
of the Revocation Period without his revocation of this Release.  To be
effective, notice of Employee’s revocation of this Release must be received by
the Company on or before the last day of the Revocation Period.

 

VIII.                     In signing this Release, Employee acknowledges and
intends that it shall be effective as a bar to each and every one of the Claims
mentioned or implied above in this Release.  Employee expressly consents that
this Release shall be given full force and effect according to each and all of
its express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a Release of unknown, unsuspected and unanticipated Claims), if
any, as well as those relating to any other Claims mentioned or implied above in
this Release.  Employee acknowledges and agrees that this waiver is an essential
and material term of this Release and that without such waiver the Company would
not have agreed to the terms of the Severance Benefits Agreement or this
Release.  Employee further agrees that in the event he should bring a Claim
seeking damages against the Company Group or any other Released Party, or in the
event Employee should seek to recover against the Company Group or any other
Released Party in any Claim brought by a governmental agency on his behalf, this
Release shall serve as a complete defense to such Claims.  Employee has informed
the Company of any pending charge or complaint of the type described in
paragraph IV as of the execution of this Release.

 

IX.                               Employee agrees that neither this Release, nor
the furnishing of the consideration for this Release, shall be deemed or
construed at any time to be an admission by any member of the Company Group, any
Released Party or Employee of any improper or unlawful conduct.

 

X.                                    Employee agrees that he will forfeit all
amounts payable by the Company pursuant to this Release if he challenges the
validity of this Release.  Employee also agrees that if violates this Release by
suing the Company Group or the other Released Parties for Claims, he will pay
all costs and expenses of defending against such Claims, including reasonable
attorneys’ fees, and return all payments received by Employee pursuant to this
General Release.

 

XI.                               Employee agrees to reasonably cooperate with
the Company Group at the Company Group’s expense in any internal investigation,
any administrative, regulatory, or judicial proceeding or any dispute with a
third party.  Employee understands and agrees that his cooperation may include,
but not be limited to, making himself available to the Company Group upon
reasonable notice for interviews and factual investigations; appearing at the
Company Group’s request to give testimony without requiring service of a
subpoena or other legal process; volunteering to the Company Group pertinent
information; and turning over to the Company Group all relevant documents which
are or may come into Employee’s possession all at times and on schedules that
are reasonably consistent with Employee’s other permitted activities and
commitments, all at the Company’s expense.  Employee understands that in the
event the Company Group asks for his cooperation in accordance with this
provision, the Company will also reimburse him for reasonable travel

 

3

--------------------------------------------------------------------------------



 

expenses, (including lodging and meals), upon Employee’s submission of receipts
and other reasonable expenses.

 

XII.                          Employee acknowledges that the information,
observations and data obtained by Employee concerning the business and affairs
of the Company during the course of his employment with the Company were the
property of the Company.  Employee agrees to abide by his post-employment
obligations under the Severance Benefits Agreement, including but not limited to
Section 3 thereof.

 

XIII.                     Employee also understands that, notwithstanding
anything in this Release to the contrary, nothing in this Release shall be
construed to prohibit Employee from (y) filing a charge or complaint with the
Equal Employment Opportunity Commission or any other federal, state or local
administrative or regulatory agency, or (z) participating in any investigation
or proceedings conducted by the Equal Employment Opportunity Commission or any
other federal, state or local administrative or regulatory agency; however,
Employee expressly waives the right to any individual relief of any kind in the
event that the Equal Employment Opportunity Commission or any other federal,
state or local administrative or regulatory agency pursues any claim on
Employee’s behalf.  Notwithstanding the foregoing, Employee further understands
that this Release does not prevent Employee from obtaining a whistleblower award
from the Securities and Exchange Commission.

 

XIV.                      Notwithstanding anything in this Release to the
contrary, this Release shall not relinquish, diminish, or in any way affect any
rights or claims arising out of any breach by the Company Group or by any
Released Party of the Severance Benefits Agreement or the Release after the date
of this Release nor of the Employee’s rights to indemnification under Section 21
of the Severance Benefits Agreement.

 

XV.                           Whenever possible, each provision of this Release
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Release is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

BY SIGNING THIS RELEASE, EMPLOYEE REPRESENTS AND AGREES THAT:

 

I.                                        EMPLOYEE HAS READ IT CAREFULLY;

 

II.                                   EMPLOYEE UNDERSTANDS ALL OF ITS TERMS AND
KNOWS THAT HE IS GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO,
RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE
VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE
AMERICANS WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED;

 

III.                              EMPLOYEE VOLUNTARILY CONSENTS TO EVERYTHING IN
THIS RELEASE;

 

IV.                               EMPLOYEE HAS BEEN ADVISED TO CONSULT WITH AN
ATTORNEY BEFORE EXECUTING IT AND EMPLOYEE HAS DONE SO OR, AFTER CAREFUL READING
AND CONSIDERATION, EMPLOYEE HAS CHOSEN NOT TO DO SO OF HIS OWN VOLITION;

 

4

--------------------------------------------------------------------------------



 

V.                                    EMPLOYEE HAS SIGNED THIS RELEASE KNOWINGLY
AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE EMPLOYEE
WITH RESPECT TO IT; AND

 

VI.                               EMPLOYEE AGREES THAT THE PROVISIONS OF THIS
RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT
IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY
EMPLOYEE.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

5

--------------------------------------------------------------------------------



 

 

Atul Kavthekar

 

 

 

/s/ Atul Kavthekar

 

 

 

Date:

March 14, 2019

 

 

 

 

 

 

Diplomat Pharmacy, Inc.

 

 

 

 

 

/s/ Brian Griffin

 

 

 

By: Brian Griffin, Chairman & CEO

 

 

 

Date:

March 14, 2019

 

--------------------------------------------------------------------------------



 

Signature to Update Release Provision:

(To be signed following the Separation Date, if applicable)

 

Capitalized terms used below have the meaning set forth in the Release.

 

In consideration of the above and the promises set forth in this Release, I (the
now former Employee) fully and forever release, acquit and discharge the
Released Parties from any liability relating to any Claims that may have arisen
between the signature date referenced above and the signature date referenced
below and hereby agree to and make the representations, warranties, covenants
and agreements to the Company set forth in the Release as of the Separation
Date, as applicable.

 

I understand I have 21 days to consider this additional release provision, am
advised to consult with an attorney of my choice regarding this additional
release provision, and may use as much of this review period as I wish prior to
signing.  I understand I may expressly and voluntarily waive any part or all of
the review period by signing and returning this additional release provision
prior to the expiration of the review period, and that I may revoke my
acceptance of this additional release provision for 7 days after signing below,
as set forth in Paragraph V. above.

 

 

 

[Name]

 

Date:

]

 

 

--------------------------------------------------------------------------------